              Case 5:18-cr-00258-EJD Document 987 Filed 08/29/21 Page 1 of 4




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                  )   Case No. CR-18-00258-EJD
15                                              )
            Plaintiff,                          )   CORRECTED NOTICE OF FILING OF
16                                              )   EXHIBITS RELATED TO VOIR DIRE
       v.                                       )
17                                              )
     ELIZABETH HOLMES and                       )   Hon. Edward J. Davila
18   RAMESH “SUNNY” BALWANI,                    )
                                                )
19          Defendants.                         )
                                                )
20                                              )
                                                )
21                                              )

22

23

24

25

26

27

28

     CORRECTED NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
     CR-18-00258 EJD
                Case 5:18-cr-00258-EJD Document 987 Filed 08/29/21 Page 2 of 4




 1              CORRECTED NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE

 2          As discussed at the August 25, 2021 hearing, Ms. Holmes hereby lodges in the record the

 3 following long-form media cited in the jury questionnaire:1

 4          1. Bad Blood by John Carreyrou (2018)

 5          2. The Theranos Deception on 60 Minutes (2018)

 6          3. The Dropout: ABC 20/20 (2019)

 7          4. ABC Nightline Documentary: The Dropout (2019)

 8          5. ABC: The Dropout Podcast (2019, 2021)

 9          6. HBO: The Inventor (2019)

10          7. TED Talk: Theranos, whistleblowing and speaking truth to power by Erika Cheung (2020)

11          8. Thicker than Water by Tyler Shultz (2021)

12          According to the completed questionnaires, the following jurors stated that they have watched or

13 read (in whole or in part) one or more of the specific foregoing publications:

14          1, 26, 31, 46, 58, 63, 78, 90, 94, 116, 133, 135, 159, 166, 168, 169, 171, 173, 181, 184, 188, 193,

15          195, 203, 207, 212, 220, 228, 239.

16          According to the completed questionnaires, the following jurors recalled with different degrees

17 of certainty they had watched some or all of a program, but could not identify the specific program:

18          11, 14, 49, 64, 93, 95, 112, 130, 140, 160, 164, 196, 208, 223, 226.

19          For the Court’s convenience, we note that, according to the completed questionnaires, the

20 following jurors have been exposed to other media coverage (outside of the eight publications listed

21 above):

22          7, 20, 29, 30, 42, 47, 50, 56, 62, 71, 73, 79, 96, 97, 99, 102, 122, 137, 147, 152, 163, 176, 186,

23          194, 198, 215, 219.

24          These categories do not include the jurors struck by the Court for cause at the August 25, 2021

25

26          1
            On August 26, 2021, Ms. Holmes lodged the exhibits identified herein in Dkt. 956 and an
27 accompanying   filing of physical exhibits with the Court. This Corrected Notice has been revised to add
   and subtract specific jurors in the three categories above. Appended to this pleading is a Proof of
28 Service of the August 26 pleadings.
   CORRECTED NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
   CR-18-00258 EJD
                                                      1
                Case 5:18-cr-00258-EJD Document 987 Filed 08/29/21 Page 3 of 4




 1 hearing, at least 9 of whom the parties identified as having evinced substantial media exposure and/or

 2 bias in their questionnaire responses.2

 3 DATED: August 29, 2021

 4

 5

 6                                                      /s/ Kevin Downey
                                                        KEVIN DOWNEY
 7                                                      LANCE WADE
                                                        AMY MASON SAHARIA
 8                                                      KATHERINE TREFZ
                                                        Attorneys for Elizabeth Holmes
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          2
           Including the jurors struck at the August 25, 2021 hearing, approximately half of the jurors who
27 completed questionnaires indicated that they have consumed media concerning the case, or have
   knowledge or opinions about the case that could only have come (directly or indirectly) through media
28 exposure.
   CORRECTED NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
   CR-18-00258 EJD
                                                  2
             Case 5:18-cr-00258-EJD Document 987 Filed 08/29/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on August 29, 2021 a copy of this filing was delivered via ECF on all
 3 counsel of record.

 4

 5                                                      /s/ Kevin Downey
                                                        KEVIN DOWNEY
 6                                                      Attorney for Elizabeth Holmes

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CORRECTED NOTICE OF FILING OF EXHIBITS RELATED TO VOIR DIRE
     CR-18-00258 EJD
